Citation Nr: 0031946	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for lumbosacral strain.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a left foot bunionectomy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from February to September 1971.  
These matters come to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 20 percent for low back strain, and a rating in 
excess of 10 percent for a bunion of the left foot.  The 
veteran perfected an appeal of that decision, and in an April 
1999 rating decision the RO increased the rating for the low 
back disability from 20 to 40 percent from August 10, 1993.  
The veteran has not withdrawn his appeal of the rating 
assigned for the low back disability, and the Board finds 
that that issue remains within its jurisdiction.  Fenderson 
v. West, 12 Vet. App. 119 (1999) (the veteran is presumed to 
be seeking the maximum benefit allowed by law and a claim 
remains in controversy if the RO grants less than the maximum 
available benefit).

In his June 1995 substantive appeal the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  In a 
September 1995 statement he stated that he wanted to appear 
at a personal hearing before an RO Hearing Officer, and based 
on the outcome of that hearing, he would then decide whether 
to appear before the Veterans Law Judge.  The hearing before 
the RO Hearing Officer was scheduled in May 1996, but the 
veteran failed to appear for the hearing.

In December 1998 the veteran again asked that a hearing be 
scheduled, but he did not specify whether the hearing should 
be before a Veterans Law Judge or the RO Hearing Officer.  In 
any event, the requested hearing has not been provided.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should determine whether the 
veteran wishes to appear at a personal 
hearing before an RO Hearing Officer or a 
Veterans Law Judge.  On resolution of that 
issue the appropriate hearing should be 
provided.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

